DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 12/11/2020 and 6/11/2021 were considered.
Drawings
The drawings were received on 12/11/2020.  These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the controller using a proportionality coefficient when controlling the actuator, which is/are critical or essential to the practice of the invention but not included in at least claim 1. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Each of the disclosed embodiments describe using a saved or calculated proportionality coefficient, and the disclosure describes use of the proportionality coefficient to achieve the aim of the invention to improve the flexibility in the arrangement of the erecting prism and accurately correct an image blur (see at least paragraphs [0005], [0047], [0059]-[0070], [0086], [0095]-[0102], [0112], [0117], [0122]-[0125] of the disclosure). Therefore the disclosure does not enable one of ordinary skill in the art to practice the invention without the controller using a proportionality coefficient when controlling the actuator.
Claims 2-7 are rejected for inheriting the same deficiencies of the claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bach, DE 102013200315 A1, of record (hereafter Bach; it is noted that the paragraph citations provided below are with respect to the provided English machine translation of Bach) in view of Fushida, U.S. Patent Application Publication Number 2020/0304715 A1 (hereafter Fushida).
Regarding claim 1, Bach discloses an anti-vibration optical device, comprising:
a housing (see at least figure 1B, elements 2 and 3);
a first optical element provided on one side of the housing (see at least figure 1B, elements 14A and 14B);
a second optical element provided on another side of the housing (see at least figure 1B, elements 17A and 17B);
an image blur corrector housed into the housing to be located between the first optical element and the second optical element (see at least figure 1B, elements 16A and 16B), the image blur corrector including an erecting prism (see at least paragraph [0067]), a supporting mechanism (see at least figure 1B, elements 60A and 60B) rotatably supporting the erecting prism and an actuator for rotating the erecting prism via the supporting mechanism (see at least elements 24A, 24B, 24C and 24D, as well as paragraphs [0067]-[0071]);
a first detector configured to detect a first angular velocity, the first angular velocity being an angular velocity of the housing (see at least elements 38 and 39, as well as paragraphs [0078] and [0081]);
a second detector configured to detect a position of the erecting prism (see at least paragraph [0077]); and
a controller configured to control the actuator based on the first angular velocity detected by the first detector and the detected by the second detector (see at least figures 4 and 5, element 37A and 37B, as well as elements 24A-24D, and paragraphs [0077]-[0081]).

Bach does not specifically disclose that the second detector is a second angular velocity, the second angular velocity being an angular velocity of the erecting prism, or that the controller is configured to control the actuator based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector.
However, Fushida teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector; including a first detector configured to detect a first angular velocity of a housing, a second detector configured to detect a second angular velocity of the image blur corrector, and a controller configured to control the actuator based on the first angular velocity and the second angular velocity detected by the first and second detectors (see at least the abstract, figure 2, and paragraphs [0007]-[0012], [0019]-[0021], [0024], [0092], [0115], [0119] and [0144]-[0170] of Fushida).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach to include the teachings of Fushida so that the second detector is a second angular velocity, the second angular velocity being an angular velocity of the erecting prism, or that the controller is configured to control the actuator based on the first angular velocity detected by the first detector and the second angular velocity detected by the second detector, for the purpose of using known types of detectors for an intended purpose, while having a reasonable expectation for success, and to control the 
Regarding claim 2, Fushida further discloses that the controller is further configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance (see at least the fixed coefficients in paragraphs [0144]-[0170] of Fushida).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach to include the further teachings of Fushida so that the controller is further configured to control the actuator such that the second angular velocity is a product of the first angular velocity and a proportionality coefficient set in advance, for the purpose of controlling the anti-vibration optical device based on the accurate angular position of the housing, and accurate position of the image blur corrector, and an appropriate correction function to accurately correct image shake/blur.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bach, DE 102013200315 A1, of record (hereafter Bach) in view of Fushida, U.S. Patent Application Publication Number 2020/0304715 A1 (hereafter Fushida) as applied to claim 1 above, and further in view of Yasuda, U.S. Patent Application Publication Number 2015/0153584 A1 (hereafter Yasuda).
Regarding claims 3-5, Bach in view of Fushida does not specifically disclose that the proportionality coefficient is set to be negative when the erecting prism is located closer to the second optical element than the first optical element; that the 
However, Yasuda teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector, wherein a controller is configured to control the actuator based on position detector data and a proportionality coefficient wherein the proportionality coefficient may have a negative value, wherein the proportionality coefficient may have a positive value, and/or the proportionality coefficient may become smaller based on the position of a moving lens element (see at least the abstract, figures 1, 10 and 11, as well as paragraphs [0024]-[0034], [0055]-[0070], and [0074]-[0076]; wherein the “function f1 can have different forms depending on a position (lens position zp) of the lens 101C in the optical axis direction” para. [0058], the “function f1 in the present embodiment has different proportional constants for different lens positions zp of the lens 101C in the optical axis direction” para. [0058], the “function f2 can have different forms depending on a position zp of the lens 101C in the optical axis direction” para. [0060], the “function f2 can be monotonically increasing or monotonically decreasing depending on a configuration of the image pickup optical system 101 and sign conventions of the shift target s and the tilt target t” para. [0064], the “control unit preferably stores a function (the function f2) associating the displacement target value with the tilt target value” para. [0074], the “control unit more preferably sets the tilt target value based on position information (a position in the optical axis direction” of the lens 101C” para [0075], and the “control unit changes the 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the proportionality coefficient be set to be negative when the erecting prism is located closer to the second optical element than the first optical element; have the proportionality coefficient be set to be positive when the erecting prism is located closer to the first optical element than the second optical element; and have the proportionality coefficient be set to become smaller as the erecting prism is located closer to the second optical element with respect to the first optical element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to adjust the proportionality coefficient used for calculating the amount of actuation to be performed on the image blur corrector, for the purpose of using an appropriate correction function to accurately correct image shake/blur for a specific positional arrangement of the first optical element, second optical element, and image blur corrector in a particular apparatus. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach in view of Fushida to include the teachings of Yasuda so that the proportionality coefficient is set to be negative when the erecting prism is located closer to the second optical element than the first optical element; the proportionality coefficient is set to be positive when the erecting prism is located closer to the first optical element than the 
Regarding claims 6-7, Bach in view of Fushida does not specifically disclose that the controller is further configured to obtain relative position-related information of the erecting prism with respect to the first optical element and the second optical element and control the actuator based on the first angular velocity, the second angular velocity and the relative position-related information of the erecting prism with respect to the first optical element and the second optical element; or that the controller is further configured to calculate a proportionality coefficient based on the relative position-related information and control the actuator such that the second angular velocity is a product of the first angular velocity and the proportionality coefficient.
However, Yasuda teaches an anti-vibration optical device providing angular control, through an actuator, to an image blur corrector, wherein a controller is configured to control the actuator based on position detector data of movable optical elements and a proportionality coefficient wherein the proportionality coefficient may have a negative value, wherein the proportionality coefficient may have a positive value, and/or the proportionality coefficient may become smaller based on the position of the moving lens element (see at least the abstract, figures 1, 10 and 11, as well as paragraphs [0024]-[0034], [0055]-[0070], and [0074]-[0076]; wherein the “function f1 can 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the controller configured to obtain relative position-related information of the erecting prism with respect to the first optical element and the second optical element and control the actuator based on the first angular velocity, the second angular velocity and the relative position-related information of the erecting prism with respect to the first optical element and the second optical element; and so that the controller is further configured to calculate a proportionality coefficient based on the relative position-related information and control the actuator such that the second angular velocity is a product of the first angular velocity and the proportionality coefficient, since it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the anti-vibration optical device of Bach in view of Fushida to include the teachings of Yasuda to have the controller configured to obtain relative position-related information of the erecting prism with respect to the first optical element and the second optical element and control the actuator based on the first angular velocity, the second angular velocity and the relative position-related information of the erecting prism with respect to the first optical element and the second optical element; and to have the controller be further configured to calculate a proportionality coefficient based on the relative position-related information and control the actuator such that the second angular velocity is a product of the first angular velocity and the proportionality coefficient, for the purpose of controlling the anti-vibration optical device with an appropriate correction function to accurately correct image shake/blur based on accurate and dynamic positional data regarding the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Derek S. CHAPEL
Primary Examiner
Art Unit 2872